internal_revenue_service number release date index number --------------------------------------------- ------------------------------------------------- ------------------------------------ -------------------------------------- ------------------------ -------------------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc tege eoeg eo1 plr-129397-08 date date trust ------------------------------------------------------------------------- agreement --------------------------------------------------------------------------- program board ------------------------------------------------------- ----------------------------------------------------------------------- administrator ----------------------------------------------------------- city state date ----------------------------- ------------ ------------------- dear ---------------- this letter responds to a letter from your authorized representatives dated date as well as additional correspondence submitted on behalf of the city requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code and the trust is not required to file an annual federal_income_tax return the city represents the facts as follows plr-129397-08 ---------------------------------------------------- issue - sec_115 facts the board consisting of designated city officers and employees was established by the city to administer its pension and retirement_system with the assistance of the administrator it manages and invests city funds which provide medical death disability and retirement benefits on behalf of active and former city officers and employees the trust was established by the city on the date with the members of the board serving as trustees the trust will allow for the prefunding of costs for health and welfare benefits under the program the administrator will accept and account for contributions to the trust and forward contributions to the custodian selected by the trustees for holding and administration the trustees will invest and reinvest trust assets and will pay benefits from the trust solely to provide health and welfare benefits to eligible retirees and to the eligible spouses and dependents of retirees the retiree health benefits provided through the program are self-insured both eligibility and cost of benefits vary based on hire date years_of_service upon retirement and whether the retiree or beneficiary is eligible for benefits under the medicare program the city represents that the program does not provide for any cash-out of unused amounts is not funded by any conversion of sick or vacation days and does not permit employee contributions for retiree medical benefits through pre-tax salary reduction elections the agreement provides that in no event will trust assets be distributed to or revert to any entity other than a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 of the code the agreement states that there is no guaranty that payments or reimbursements to employees former employees or retirees will be tax-free and that the requested ruling concerns only the federal tax treatment of the trust’s income and will have no effect on whether contributions to or payments including medical expense reimbursements from the city’s health_plans are excludable under the code from the gross_income of employees former employees or retirees plr-129397-08 ---------------------------------------------------- law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the internal_revenue_service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust provides health and welfare benefits to retired city employees and their spouses and dependents providing health and welfare benefits to former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 the income of the trust accrues to the city any amounts remaining in the trust after all health and welfare benefits plus reasonable fees and expenses have been paid are to be retained for payment of future health and welfare benefits until all city liabilities for such benefits have been satisfied no private interests participate in or plr-129397-08 ---------------------------------------------------- benefit from the operation of the trust other than as providers of goods or services the benefit to retired city employees is incidental to the public benefit see revrul_90_74 issue - sec_6012 facts the agreement provides that the trustees shall receive and accept all contributions and shall hold invest reinvest manage administer and distribute property and the increments proceeds earnings and income solely to provide health and welfare benefits to retirees and their eligible spouses and dependents the agreement provides that no beneficiary shall have any right to take part in or direct the management or control of the business of the trust or to act for or bind the trust or the trustees or otherwise to transact any business on behalf of the trust the agreement provides in general that no portion of the principal or income of the trust shall revert to the city or shall be used for or diverted to any purpose other than to provide health and welfare benefits to retirees and their eligible spouses and dependents and to pay the reasonable expenses of the trust the agreement provides that contributions to the trust consist solely of funds appropriated by the city pursuant to the city code amounts refunded from vendors and insurers to the city that are earmarked to the trust and other_amounts the city directs to the trust no employee contributions shall be allowed or accepted except as might be permitted under the code the city represents that there are no current or past employee contributions to the trust and that the trust will not accept future employee contributions without a written_determination by the service that the trust will continue to qualify as an ordinary_trust within the meaning of sec_7701 and sec_301_7701-4 of the procedure and administration regulations the agreement provides that disbursements from the trust are to be made for the sole purpose of assisting in the payment of health and welfare benefits for retirees and their eligible spouses and dependents and for reasonable expenses and fees and that any amounts remaining in the trust after such disbursements are made are to be retained in the trust for future payments until all city liabilities for post-retirement health and welfare benefits have been satisfied plr-129397-08 ---------------------------------------------------- law analysis sec_301_7701-1 of the regulations provides in part that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the city contributes money to the trust to be used to pay health and welfare benefits for certain retirees of the city and their eligible spouses and dependents the trustees are charged with protecting and conserving the trust’s assets for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit assuming that the trust is recognized as a separate_entity under sec_301_7701-1 we conclude that the trust is an ordinary_trust under sec_301_7701-4 sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a rulings based solely on the facts and representations submitted by the trust we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 we conclude that the trust is classified as a_trust under sec_301 a sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because the trust’s income is excludable from gross_income under plr-129397-08 ---------------------------------------------------- sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the federal tax consequences of contributions to or payments from the city’s health plan s including but not limited to whether contributions to the plan s are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan s including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 section dollar_figure of revproc_2008_3 2008_1_irb_110 provides that the service will not issue a ruling on whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for the plan_year accordingly we express or imply no opinion regarding whether the program satisfies the nondiscrimination requirements of sec_105 or sec_1_105-1 of the income_tax regulations under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
